
	
		II
		112th CONGRESS
		2d Session
		S. 2052
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 5, United States Code, to provide that the
		  legal public holiday for the birthday of George Washington take place on
		  February 22, rather than on the third Monday in February.
	
	
		1.HolidaysSection 6103(a) of title 5, United States
			 Code, is amended by striking the third Monday in February and
			 inserting February 22.
		
